Case: 4:18-cv-00003-RLW Doc. #: 131 Filed: 10/30/20 Page: 1 of 2 PageID #: 673




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

LAWRENCE WILLSON,                           )
                                            )
             Plaintiff,                     )
                                            )
      v.                                    )               No. 4:18-CV-3 RLW
                                            )
CITY OF BEL-NOR, MISSOURI,                  )
                                            )
             Defendant.                     )

                      JUDGMENT AND PERMANENT INJUNCTION

       For the reasons stated in the Court’s Memorandum and Order of July 6, 2020 (ECF No.

92), Declaratory Judgment and Permanent Injunction (ECF No. 93), and Order of Partial Dismissal

(ECF No. 94), and in light of Plaintiff’s dismissal with prejudice of his claim for damages by

stipulation (ECF No. 127),

       IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Plaintiff Lawrence

Willson shall have judgment against Defendant City of Bel-Nor, Missouri, on Count I of Plaintiff’s

Complaint.

       IT IS FURTHER ORDERED, ADJUDGED, and DECREED that Count II of Plaintiff’s

Complaint is DISMISSED as moot.

       IT IS FURTHER ORDERED, ADJUDGED, and DECLARED that § 400.120(E) of the

recodified Code of Ordinances of the City of Bel-Nor, Missouri, is unconstitutional because it

violates the First Amendment’s Free Speech Clause on its face and as applied to Plaintiff.

       IT IS FURTHER ORDERED that the City of Bel-Nor, Missouri, its political

subdivisions, officers, agents, servants, employees, attorneys, and all persons acting in concert

with them or in connection with them, are permanently enjoined from enforcing or threatening
Case: 4:18-cv-00003-RLW Doc. #: 131 Filed: 10/30/20 Page: 2 of 2 PageID #: 674




to enforce § 400.120(E) of the recodified Code of Ordinances of the City of Bel-Nor, Missouri.

       IT IS FINALLY ORDERED that Plaintiff’s claim for damages is DISMISSED with

prejudice.

       Dated this 30th day of October, 2020.



                                               __________________________________
                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                               2
